Citation Nr: 18100358
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 10-44 317A
DATE:	April 10, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	2
 
REMANDED ISSUES
The Veteran had honorable active duty service with the United States Army from November 1980 to November 2008, to include service in Southwest Asia.  
This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program, granting service connection for PTSD and assigning an evaluation of 30 percent, effective as of November 9, 2010.  
The Board notes that the Veterans appeal originally included claims of entitlement to service connection for hematuria and an increased rating claim for a lumbar spine disability.  In March 2014, the Board remanded these two claims, as well as the claims currently on appeal, for additional development.  However, in a March 2017 statement, the Veteran indicated his desire to only continue his appeal for the PTSD claim.  By letter dated in May 2017, the RO advised the Veteran that it had discontinued action on his appeal for service connection for hematuria and the increased rating claim for a lumbar spine disability based on his March 2017 statement.  Consequently, the Board finds that the Veteran has withdrawn the appeal as to the issues of service connection for hematuria and an increased rating claim for a lumbar spine disability; therefore, there remains no justiciable issue for the Board to decide on those claims.  Those claims are, therefore, no longer on appeal before the Board.  
During the pendency of the appeal, in a December 2017 rating decision, the RO increased the Veterans PTSD rating to 50 percent disabling, effective June 2, 2016, the date of a VA examination.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  
As previously mentioned, in March 2014, the Board remanded the instant issues on appeal for further development.  The issue of entitlement to a TDIU was reflected as part and parcel to the adjudication of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Both issues have returned to the Board.  
Finally, the Board notes that in January 2011, VA received a statement from the Veteran wherein he dismissed his representative and expressed his intent to represent himself.  As such, the Board finds that the Veteran is representing himself on a pro se basis.
The issue of entitlement to an initial disability rating in excess of 30 percent prior to June 2, 2016, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD) is remanded.   
The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is also remanded for additional development.  
 
Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veterans claims, so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  
A.  PTSD
With regard to the Veterans claim for an increased rating for his service-connected PTSD, since the December 2017 supplemental statement of the case, the Veteran submitted new medical evidence from a private physician with the initials of H.J. in January 2018 and February 2018.  These private medical records have been associated with the claims file; however, they have not been reviewed by the AOJ.  Accordingly, the increased rating claim for PTSD must be remanded in order for the AOJ to review the evidence in the first instance.  

B.  TDIU
The Board finds that the issue of the Veterans entitlement to a TDIU is inextricably intertwined with the claim remanded herein. Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the aforementioned claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998) (matters are inextricably intertwined where action on one matter could have a significant impact on the other).  
Also, with regard to the claim for TDIU benefits, the Board notes that in a September 2017 letter, the RO requested that the Veteran provide a completed VA Form 21-8940, which would have included the Veterans work history and reasons for unemployment.  To date, the Veteran has not provided the completed VA Form 21-8940.  The Board further finds that the Veteran should be afforded a final opportunity to provide the VA Form 21-8940.  
On remand, the AOJ should make appropriate efforts to ensure that all pertinent private treatment records and any updated VA records are associated with the claims file.  
The matters are REMANDED for the following action:
1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  If any record identified cannot be obtained, the Veteran should be notified of this in writing, to include all efforts taken by VA to attempt to obtain any such record.  The Veteran should also be offered the option to provide any such record himself.  
2. Provide the Veteran again with VA Form 21-8940 in connection with the claim for entitlement to TDIU, and request that he supply the requisite information.  
3. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 App. 268 (1998).  
4. After completing all indicated development, the Veterans claims, including the claim for TDIU benefits, should be readjudicated based on the entirety of the evidence.  If any benefit sought on appeal is not granted, the Veteran should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is remanded to the Board.  For each issue on appeal, the SSOC should consider any new evidence received since the last SSOC.  The last SSOC for the issue of a higher rating for PTSD was issued in December 2017.  
 
 
BOBBY MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Y. MacDonald, Associate Counsel

